Case 6:16-cv-06059-RTD Document 84                    Filed 09/21/20 Page 1 of 1 PageID #: 659




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


WALTER O. RHEIN, et al.                                                                 PLAINTIFFS

V.                                   NO. 6:16-CV-06059-RTD

BENJAMIN W. LEDWELL and
LEDWELL & SON ENTERPRISES, INC.                                                         DEFENDANTS


                                              ORDER

       Now before the Court is the parties’ Joint Motion to Dismiss with Prejudice (ECF No. 83).

As all parties are agreed and good cause appearing therefore, the Court makes its Order as follows:

       This case is hereby DISMISSED WITH PREJUDICE. All attorney’s fees, expenses, and

court costs related to this litigation shall be paid by the party incurring the same.

       IT IS SO ORDERED this 21st day of September 2020.



                                                         /s/ Robert T. Dawson
                                                         ROBERT T. DAWSON
                                                         SENIOR U.S. DISTRICT JUDGE




                                                  1
